1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
     U.S. BANK, N.A., as Trustee for the           )
4
     Certificateholders of the LXS 2007-16N Trust, )
5
                                                   )           Case No.: 2:16-cv-00565-GMN-NJK
                          Plaintiff,               )
6           vs.                                    )                       ORDER
                                                   )
7    MAR-A-LAGO HOMEOWNERS                         )
     ASSOCIATION, et al.,                          )
8
                                                   )
9                         Defendants.              )

10          On August 13, 2018, the Court granted Mar-a-lago Homeowners Association’s
11   (“HOA’s) motion to dismiss Michael J. Aiello’s (“Aiello’s”) crossclaims. (See Order 13:5–8,
12   ECF No. 44). The Court permitted Aiello to file amended crossclaims within twenty-one days
13   of the Order’s issuance. (Id. 13:9–10). The Court further stated that “[f]ailure to file amended
14   crossclaims [within twenty-one days] shall result in dismissal of Aiello’s crossclaims with
15   prejudice.” (Id. 13:10–12). To date, Aiello has not filed any amendment to his crossclaims and
16   the deadline to do so has passed.
17          Accordingly,
18          IT IS HEREBY ORDERED that Aiello’s crossclaims, (see Answer 14:19–18:8, ECF
19   No. 19), are DISMISSED with prejudice.
20          The clerk of court is instructed to close the case.
21          Dated this _____day
                        27      of October, 2018.
22

23

24                                                  _________________________________
                                                    Gloria M. Navarro, Chief Judge
25
                                                    United States District Judge


                                                 Page 1 of 1
